Citation Nr: 0942994	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-34 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri, on behalf of the RO in Des Moines, Iowa.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that in August 2004 the Veteran filed a claim 
of entitlement to service connection for PTSD.  Even though a 
Veteran may only seek service connection for PTSD, a 
Veteran's claim can not be limited only to that diagnosis, 
but must rather be considered a claim for any mental 
disability that may be reasonably encompassed.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  In short, a Veteran does 
not file a claim to receive benefits only for an acquired 
psychiatric disorder, such as PTSD, but in fact makes a 
general claim for whatever mental condition may be afflicting 
the Veteran.  While the evidence reflects diagnoses for 
psychiatric disability other than PTSD, including adjustment 
disorder with mixed emotional features and depression, the 
issue of direct service connection for these other 
psychiatric disorders has yet to be adjudicated on a direct 
basis by the RO.

As such, the Board finds that the claim of service connection 
for a psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), requires additional development.  
Specifically, in light of the recharacterization of the 
issue, the Board finds that additional notice must be 
provided to the Veteran to ensure that 38 U.S.C.A. §§ 5102, 
5103, and 5103A are fully complied with and satisfied.


In April 2005 the Veteran underwent a VA PTSD examination 
that was to address the medical matters presented by this 
appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As the examiner did not indicate 
whether the Veteran's current psychiatric disability was 
related to service, the Board finds that the VA opinion 
obtained in this case (in light of Clemons) is not adequate, 
and another VA examination should be scheduled.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should provide the Veteran 
with a VCAA letter, informing of the 
complete notice and duty-to-assist 
provisions as applicable to his claim.  
In particular, the letter should advise 
him of the bases of claim for psychiatric 
disorders, including PTSD.  The letter 
should explain the relative roles of VA 
and the Veteran in obtaining evidence to 
support the claim.  The letter should ask 
the Veteran to submit any evidence he 
has, and inform him that it is ultimately 
his responsibility to see that pertinent 
evidence is received.

2.  The Veteran should be scheduled for a 
VA psychiatric examination.  The examiner 
should be provided the Veteran's claims 
file for review, and any indicated 
studies must be completed.  Following 
examination of the Veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran 
has any current psychiatric disability, 
including PTSD, that is related to 
service.

3.  The AOJ should then readjudicate the 
issue of service connection for 
psychiatric disability, including 
posttraumatic stress disorder (PTSD).  If 
the benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the Veteran and his representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

The purpose of this REMAND is to comply with the Court's 
holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) and to 
obtain additional development, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





